 1

 2

 3

 4

 5

 6                                 UNITED STATES DISTRICT COURT
                                  WESTERN DISTRICT OF WASHINGTON
 7                                          AT SEATTLE

 8   CHELSEA RUDD, an individual                    ) No.: 2:19-cv-00689 RSM
                                                    )
 9
                         Plaintiff,                 ) ORDER EXTENDING THE DISCOVERY
10          vs.                                     ) DEADLINE
                                                    )
11   API CHAYA, a Washington nonprofit              )
     corporation,                                   )
12                                                  )
                       Defendant.                   )
13

14
            THIS MATTER comes before the Court upon the parties’ stipulation to extend the
15
     deadline for discovery to be completed in this matter from December 23, 2019, to
16
     January 10, 2020. The Court has considered the parties’ stipulated motion and the materials
17
     contained in the court file.
18
            The Court finds there is good cause to extend the discovery deadline to January 10, 2020.
19
     //
20
     //
21
     //
22
     //
23
     //
24
     //
25
     //
26


     ORDER EXTENDING                                                       ROCKE | LAW Group, PLLC
     DISCOVERY DEADLINE                                                      101 Yesler Way, Suite 603
     – Page 1                                                                       Seattle, WA 98104
     Case No. 2:19-cv-00689 RSM                                                         (206) 652-8670
 1          PURSUANT TO STIPULATION, IT IS ORDERED that the parties’ request to extend

 2   the discovery deadline is granted. The deadline for discovery to be completed in this matter is

 3   rescheduled to January 10, 2020.

 4          IT IS SO ORDERED this 18th day of December 2019.

 5

 6                                                A
                                                  RICARDO S. MARTINEZ
 7                                                CHIEF UNITED STATES DISTRICT JUDGE

 8

 9

10

11
     Presented by:
12   ROCKE | LAW Group, PLLC
13
     s/Brittney S. Tubbs
14   Brittney S. Tubbs, WSBA No. 54068
     101 Yesler Way, Suite 603
15   Seattle, Washington 98104
     Telephone: (206) 652-8670
16   Email: brittney@rockelaw.com
     Attorney for Plaintiff Chelsea Rudd
17

18
     Approved as to form;
19   Notice of Presentation waived:
     SEBRIS BUSTO JAMES
20

21
     s/Mariya Khilyuk (permission to sign)
22   Darren Feider, WSBA No. 22430
     Mariya Khilyuk, WSBA No. 51182
23
     14205 SE 36th St., Suite 325
24   Bellevue, Washington 98006
     Telephone: (425) 454-4233
25   Emails: dfeider@sebrisbusto.com
             mkhilyuk@sebrisbusto.com
26   Attorneys for Defendant API Chaya


     ORDER EXTENDING                                                         ROCKE | LAW Group, PLLC
     DISCOVERY DEADLINE                                                        101 Yesler Way, Suite 603
     – Page 2                                                                         Seattle, WA 98104
     Case No. 2:19-cv-00689 RSM                                                           (206) 652-8670
